PER CURIAM.
We have for review McCalister v. State, 664 So.2d 1149 (Fla. 3d DCA 1995), which expressly and directly conflicts with the opinion in Montague v. State, 656 So.2d 508 (Fla. 2d DCA 1995). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We recently quashed the decision in Montague and held that a contemporaneous objection is necessary to preserve a Karchesky error for appellate review. State v. Montague, 682 So.2d 1085 (Fla.1996). Therefore, we approve the decision below.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.